DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 10, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The US Patents and US Patent Application Publications in the information disclosure statement filed January 10, 2020 have been considered previously.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on ‘April 27, 2021 and subsequent Request for Continued Examination filed May 26, 2021 have been entered.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites the limitation “a lower part of outer flange portion” in line 27.  It appears the claim should recite “a lower part of the outer flange portion” for grammatical purposes.
Claim 30 recites the limitation “the lower part” in line 29.  It appears the claim should recite “the lower part of the outer flange portion” in order to maintain consistency with “a lower part of outer flange portion” recited in Claim 30, line 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation “the upper surface of the inner flange portion” in line 26.  There is insufficient antecedent basis for the inner flange portion to have an upper surface.
Claim 31 recites the limitation “wherein the cover is sealed on an upper surface of the inner flange portion” in lines 1-2.  It is unclear if this refers to “the upper surface of the inner flange portion” recited in Claim 30, lines 26 or to an entirely different upper 
Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 31 recites the limitation “wherein the cover is sealed on an upper surface of the inner flange portion” in lines 1-2.  Claim 30, lines 25-26 already recites “wherein a lower surface of the cover is sealed on an upper surface of the step shaped portion and sealed on the upper surface of the inner flange portion.”  Claim 31 fails to further limit Claim 30 since Claim 30 already requires the cover to be sealed on an upper surface of the inner flange portion.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 30-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the rejections under 35 USC 112(d) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Rapparini US 2011/0185911 in view of Capitani US 2014/0083873 and Middleton et al. US 2007/0267374, does not disclose or reasonably suggest a method of preparing a beverage by a beverage preparation device, the method comprising inserting a capsule in the beverage preparation device, the capsule comprising a cover extending beyond a step shaped recess in a direction of a radius going from a center outward wherein a lower surface of the cover is sealed on an upper surface of the step shaped portion and sealed on an upper surface of the inner flange portion wherein the lower part of the outer flange portion extends in an inward direction up to the cavity wall and the relief extends beyond the cover in the direction opposite to the direction beyond the cover.  Instead, FIG. 30 of Middleton et al. does not teach the relied extending beyond the cover in the direction opposite to the direction beyond the cover.  FIG. 32 of Middleton et al. does not teach a lower surface of the cover being sealed on an upper surface of the step shaped portion and sealed on the upper surface of the inner flange portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.